Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Response to Amendment
	Upon consideration of the amended claims, all objections thereto, as well as the rejection of Claim 8 under 35 U.S.C. 112(b), are hereby withdrawn. The 112(b) rejection of Claim 1 for the limitation “the adjustment correction measures” not having antecedent basis in the claim was not addressed and is therefore maintained. Further, the amended language in Claims 1 and 5 has raised new rejections under 35 U.S.C. 112(b) and 112(d) for Claims 1, 5, and 6, which will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the scope of the limitation “an adjustment correction” in line 20 is unclear because this limitation has already been recited in lines 10-11. Is this the same adjustment correction, or is it a new one? Further, the two signals generated and/or received by the controller (“a signal” recited in line 12 and “a correction signal” recited in line 16) appear to have the same function of causing an adjustment correction. Are these signals meant to be separate, or are they the same signal?
Claims 3 and 4 are rejected by virtue of their dependence upon Claim 1.
Regarding Claim 5, the two signals generated and/or received (“a signal” recited in line 7 and “a correction signal” recited in line 16) appear to have the same function of causing an adjustment correction. Are these signals meant to be separate, or are they the same signal? Further, the limitations “the adjustment correction” in line 7, “the adjustment correction measures” in line 8, and “the actuators” in lines 11-12 do not have antecedent basis in the claim. Examiner notes that “an adjustment correction” is positively recited in line 12, but this appears after the first recitation of “the adjustment correction,” which is improper.

Claims 7 and 8 are rejected by virtue of their dependence upon Claim 5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of Claim 6 appears to be entirely covered by Claim 5, from which Claim 6 depends. The limitation “generating and/or receiving a correction signal, which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps” is repeated verbatim, and the limitation “based on the correction signal, adjusting the orientation and/or position of the plurality of clamps via actuating actuators that are configured to orient and/or position the plurality of clamps” in Claim 6 appears to be identical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 5,187,969) in view of Haas et al., hereinafter Haas (US 6,089,061).
Regarding Claim 1, Morita discloses (Figures 1-3b) a device for shaping a metal sheet (cambering apparatus 12), comprising: a plurality of clamps (mold fingers 28) which are configured to cooperate with one another so as to support and clamp the metal sheet (leaf spring 10) for a shaping operation by mechanically contacting the metal sheet (column 7 line 61 - column 8 line 3; leaf spring 10 is clamped and supported between molds 14 and 16 having mold fingers 28 for a shaping operation), the plurality of clamps also being configured to retain, orient, and position the metal sheet (column 7 lines 61-65; when the leaf spring is being 
Morita further discloses that the controller is configured to generate a signal that causes the adjustment correction (column 4 lines 29-31), but does not disclose that this occurs simultaneously with logging the adjustment correction measures. Haas teaches (Figures 2 and 6) a device for shaping a workpiece comprising a plurality of clamps (pins 5 or 505), a plurality of actuators (motors 540) configured to orientate and/or position the plurality of clamps (column 9 lines 35-36), and a controller for the plurality of actuators (column 9 lines 59-62), wherein the controller is configured to generate a signal that causes an adjustment correction while simultaneously logging the adjustment correction measures (column 9 lines 45-47 and 62-
Regarding Claim 3, Morita discloses (Figure 2) the controller (control means) is further configured, in cooperation with the actuators (servo motors 42), to detect a respective actual orientation and/or actual position of the plurality of clamps (column 7 lines 21-25).
Regarding Claim 4, Morita discloses (Figure 2) the controller (control means) is further configured to: compare the respective actual orientation and/or actual position (measured by position detector 48) of the plurality of clamps (mold fingers 28) with a respective desired orientation and/or desired position of the plurality of clamps (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and based on a result of the comparison, generate the correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. generates and sends a correction signal, to the drive 
Regarding Claim 5, Morita discloses (Figures 1-3b) a method for shaping a metal sheet (leaf spring 10), the method comprising the acts of: shaping the metal sheet by clamping the metal sheet with a plurality of clamps (mold fingers 28) configured to cooperate with one another so as to clamp the metal sheet by mechanically contacting the metal sheet (column 7 line 61 - column 8 line 3; leaf spring 10 is shaped when it is clamped between molds 14 and 16 having mold fingers 28), the plurality of clamps also being configured to support, orient and/or position the metal sheet (column 7 lines 61-65; when the leaf spring is being pressed between the mold fingers of the two molds, it is inherently being supported, oriented, and/or positioned by them); and generating and/or receiving a correction signal, which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-28; the control means receives a signal from position detector 48 indicating the actual position of mold finger 28, which directly correlates to an adjustment correction), and based on the correction signal, by bringing about a corresponding actuation of the actuators (servo motors 42), bring about an adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 29-34; actuation of the servo motors 42 to perform an 
Morita further discloses generating a signal that causes the adjustment correction (column 4 lines 29-31), but does not disclose that this occurs simultaneously with logging the adjustment correction measures. Haas teaches (Figures 2 and 6) a method for shaping a workpiece, the method comprising the acts of: shaping the workpiece by clamping the workpiece with a plurality of clamps (pins 5 or 505), and generating a signal that causes the adjustment correction while simultaneously logging the adjustment correction measures (column 9 lines 45-47 and 62-67; the control system causes the motors to rotate, which translates the pins, i.e. generates a signal that causes an adjustment correction, while simultaneously counting the number of pulses from the rotary encoder, which are representative of the distance the pin is moving, i.e. logging the adjustment correction measures). This is advantageous because it allows for greater adaptability to changes during operation, as the stored data can be modified as needed (column 5 lines 8-9). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for shaping a metal sheet disclosed by Morita such that it is also includes the act of generating a signal that causes the adjustment correction while simultaneously logging the adjustment correction measures, as taught by Haas, in order to improve the adaptability of the method.
Regarding Claim 6, Morita discloses (Figure 2) generating and/or receiving a correction signal, which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-28; the control means receives a signal from 
Regarding Claim 7, Morita discloses (Figure 2) detecting, using actuators (servo motors 42), a respective actual orientation and/or actual position of the plurality of clamps (mold fingers 28; column 7 lines 21-25).
Regarding Claim 8, Morita discloses (Figure 2) comparing the respective actual orientation and/or the actual position (measured by position detector 48) of the plurality of clamps (mold fingers 28) with a respective desired orientation and/or desired position of the plurality of clamps (column 7 lines 41-44; “predetermined data for the cambering mold shapes,” which is inputted to the control means prior to operation, is interpreted as the desired orientation and/or desired position), and generating, based on a result of the comparison, the correction signal (column 4 lines 29-31; the control means transmits a control command, i.e. generates and sends a correction signal, to the drive means to position the mold fingers), which is representative of the adjustment correction of the orientation and/or position of the plurality of clamps (column 7 lines 26-34; the control means positions the mold fingers into the desired mold shape while monitoring the actual position of the mold fingers, so a comparison between the actual orientation and/or actual position and the desired orientation and/or desired .

Response to Arguments
	The Applicant’s arguments filed 08/12/2021 refer to the Examiner Interview held 08/10/2021, in which the rejection of Claim 1 under 35 U.S.C. 103 in the Final Rejection mailed 04/12/2021 was discussed. Specifically, the Applicant discussed differences between the instant application and the secondary reference (US 5,546,784 to Haas et al.) with relation to the limitation reciting that the adjustment correction is carried out and the adjustment correction measures are logged at the same time, and was encouraged by the Examiner to amend the limitation to reflect these differences. Upon further search and consideration of the amended claim language, a new rejection under 35 U.S.C. 103 is made, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sullivan et al. (US 6,012,314) and Haas et al. (US 6,578,399) both disclose devices and methods for shaping a workpiece utilizing the same control system/method as taught by Haas (see discussions regarding Claims 1 and 5 above) which generates a signal that causes an adjustment correction while simultaneously logging the adjustment correction measures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725